Dear Mr. Fowler:
This office is in receipt of your opinion request concerning Act139 of the 1997 Regular Session of the Louisiana Legislature. You seek our opinion on the following questions: (1) Whether Act 139 applies to those persons presently registered or new registrants who register after January 1, 1998; (2) Whether the registrars of voters must personally verify the homestead exemption, or do they rely on the accuracy of the information supplied by the registrant on the voter registration application form.
The effective date of the Act is January 1, 1998. Act 139 (1997) provides relative to registration of voters, and requires that "[i]f a person claims a homestead exemption . . . he shall register and vote in the precinct in which that residence is located." It is our opinion that as of January 1, 1998, Act 139 (1997) applies to those persons presently registered and new registrants. Therefore, if any person that is either (1) registered to vote, or (2) is registering to vote for the first time, he is required by law to be registered or to register at the residence claimed as a homestead exemption. In other words, all persons are presumed to have knowledge of the law. [La. C.C. Art. 5]. Therefore, it is a registered voters responsibility to comply with this new law, even if that means having to go to the registrar's office and change his voter registration to a residence address where he claims a homestead exemption. Please be advised that this opinion is not intended to place the burden on the registrars to determine whether a person is registered at a residence where he is claiming a homestead exemption. Clearly, the burden is on the registered voter, and failure to comply with the law may subject the voter to challenges under the Election Code. As a suggestion, it may be beneficial for the registrars to add a statement to the canvass cards which cautions a voter that the law now requires a registered voter who claims a homestead exemption to be registered at the homestead exemption residence.
In addressing your second question, LSA-R.S. 18:104(15) provides:
      (15) The [voter registration] application form also shall inform the applicant of the penalty for violation of applicable laws relating to registration of voters and shall contain an affidavit to be subscribed before the registrar, deputy, or any person authorized to accept voter registration applications attesting that the applicant is a United States citizen, and that the facts given by him on this application are true to the best of his knowledge and belief. (Emphasis added).
Therefore, it is our opinion that the registrars of voters are to rely on the accuracy of the information supplied by the registrant on the voter registration application form as provided by law. Consequently, those registrants who knowingly, willfully, or intentionally supply a false answer or statement to an election official on any document required by Title 18, or execute an affidavit knowing it to contain false or incorrect information, are subject to being fined or imprisoned according to LSA-R.S. 18:1461(B).
If we can be of further assistance, please advise.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ___________________________ ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL
RPI:ARL:glb